Financial Statements UBS Life Insurance Company USA Separate Account Year Ended December 31, 2014 With Report of Independent Registered Public Accounting Firm Ernst & Young LLP UBS Life Insurance Company USA Separate Account Financial Statements Year Ended December 31, 2014 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statement of Assets and Liabilities 2 Statement of Operations 3 Statements of Changes in Net Assets 4 Notes to the Financial Statements 6 Report of Independent Registered Public Accounting Firm The Board of Directors UBS Life Insurance Company USA Separate Account We have audited the accompanying statement of assets and liabilities of UBS Life Insurance Company USA Separate Account (the Account), comprising the following divisions, Growth and Income, Growth, International Growth, Balanced Wealth Strategy, and Intermediate Bond, as of December31, 2014, and the related statement of operations for the year then ended and the statements of changes in net assets for each of the two years in the period then ended. These financial statements are the responsibility of the Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December31, 2014, by correspondence with the custodian, or their transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the divisions constituting UBS Life Insurance Company USA Separate Account at December31, 2014, the results of their operations for the year then ended, and the changes in their net assets for each of the two years in the period then ended, in conformity with U.S. generally accepted accounting principles. April 29, 2015 1 UBS Life Insurance Company USA Separate Account Statement of Assets and Liabilities December 31, 2014 Growth and Income Division Growth Division International Growth Division Balanced Wealth Strategy Division Intermediate Bond Division Assets Investment in shares of mutual funds, at market $ Liabilities – Net Assets $ Net Assets: Accumulation units with early withdrawal charges $ Accumulation units without early withdrawal charges – Contracts in the annuitization period with early withdrawal charges – – – Contracts in the annuitization period without early withdrawal charges – Total net assets $ Investment in shares of mutual funds, at cost $ Shares of mutual funds owned Accumulation units with early withdrawal charges: Units outstanding Unit value $ Accumulation units without early withdrawal charges: Units outstanding – Unit value $ $ Contracts in the annuitization period with early withdrawal charges: Units outstanding – – – Unit value $ Contracts in the annuitization period without early withdrawal charges: Units outstanding – Unit value $ See accompanying notes. 2 UBS Life Insurance Company USA Separate Account Statement of Operations Year Ended December 31, 2014 Growth and Income Division Growth Division International Growth Division Balanced Wealth Strategy Division Intermediate Bond Division Income Dividends $ $ – $ – $ $ Expenses Mortality and risk expense Net Investment (loss) income Realized gain on investments: Realized gain (loss) on sale of funds shares Realized gain distributions – – Total realized gain on investments Change in unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations $ See accompanying notes. 3 UBS Life Insurance Company USA Separate Account Statements of Changes in Net Assets Year Ended December 31, 2014 Growth and Income Divison Growth Division International Growth Division Balanced Wealth Strategy Division Intermediate Bond Division Increase (decrease) in net assets from operations: Net investment (loss) income $ Net realized gain on investments Change in unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Contract transactions: Contract distributions and terminations Transfer payments (to) from other divisions – – – Actuarial adjustment in reserves for currently payable annuity contracts Net decrease in net assets from contract transactions Total (decrease) increase in net assets Net assets at beginning of year Net assets at end of year $ See accompanying notes. 4 UBS Life Insurance Company USA Separate Account Statements of Changes in Net Assets Year Ended December 31, 2013 Growth and Income Division Growth Division International Growth Division Balanced Wealth Strategy Division Intermediate Bond Division Increase (decrease) in net assets from operations: Net investment (loss) income $ Net realized gain on investments Change in unrealized appreciation (depreciation) of investments Net increase (decrease)in net assets from operations Contract transactions: Contract distributions and terminations Actuarial adjustment in reserves for currently payable annuity contracts Net decrease in net assets from contract transactions Total (decrease) increase in net assets Net assets at beginning of year Net assets at end of year $ See accompanying notes. 5 UBS Life Insurance Company USA Separate Account Notes to the Financial Statements December 31, 2014 1. Organization UBS Life Insurance Company USA Separate Account (the Account), a unit investment trust registered under the Investment Company Act of 1940, as amended, was established by UBS Life Insurance Company USA (the Company), a wholly owned subsidiary of PaineWebber Life Holdings, Inc., who in turn is a wholly owned subsidiary of UBS AG. The Account exists in accordance with rules and regulations of the California Insurance Department as a funding vehicle for individual variable annuity contracts issued by the Company. At the direction of eligible contract owners, the Account invests in five investment divisions which, in turn, own shares of the following portfolios (the "Funds")of AllianceBernstein Variable Products Series Fund, Inc., an open-end registered investment company (mutual fund): Division Invests Exclusively in Shares of Growth and Income Growth and Income Portfolio Growth Growth Portfolio International Growth International Growth Portfolio Balanced Wealth Strategy Balanced Wealth Strategy Portfolio Intermediate Bond Intermediate Bond Portfolio Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the Company’s other assets and liabilities. The portion of the Account’s assets applicable to the variable annuity contracts is not chargeable with liabilities arising out of any other business the Company or its affiliates may conduct. The Company has elected to terminate sales efforts of the variable annuities. As a result, theAccount is no longer available to new contract owners; however, existing contract owners may continue to allocate existing funds between divisions and add funds. 2. Significant Accounting Policies Investment Operations Investments are stated at the closing net asset values per share of each of the respective portfolios, which value their investment securities at fair value. The average-cost method is used to determine realized gains and losses and unrealized appreciation or depreciation on investments. Investment transactions are accounted for on the trade date. 6 UBS Life Insurance Company USA Separate Account Notes to the Financial Statements (continued) 2. Significant Accounting Policies (continued) Dividends and realized gain distributions are taken into income on an accrual basis as of the ex-dividend date and are automatically reinvested in additional shares of the underlying mutual fund. Annuity Reserves Net assets allocated to contracts in the annuitization (payout) period are computed according to the Individual Annuity Valuation 1983 Table using an assumed interest rate of 4%. The mortality risk is fully borne by the Company and may result in additional amounts being transferred into the Account by the Company to cover greater longevity of annuitants than expected. Conversely, if amounts allocated the exceed amounts required, transfers may be made to the Company Use of Estimates The preparation of financial statements in accordance with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect amounts reported in the financial statements and disclosed in the accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. Fair Value The Account follows Accounting Standards Codification (ASC)820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. ASC820 defines fair value as the price a participant would pay to acquire an asset or assume a liability in an orderly transaction between market participants on the measurement date. This statement established a fair value hierarchy that prioritizes the observable and unobservable inputs into three levels. Under this standard, the Company must determine the appropriate level in the fair value hierarchy for each fair value measurement. 7 UBS Life Insurance Company USA Separate Account Notes to the Financial Statements (continued) 2. Significant Accounting Policies (continued) The three-tier hierarchy of inputs is outlined below: • Level1:Quoted prices for identical assets or liabilities in active markets (markets in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis). • Level2:Quoted prices for similar instruments in active markets; quoted prices for identical or similar assets or liabilities in inactive markets (markets in which there are few transactions, the prices are not current, price quotations vary substantially over time or among market makers, or in which little information is released publicly); and valuations based on other significant inputs that are observable in active markets. • Level3:Valuations derived from market valuation techniques generally consistent with those used to estimate the fair values of Level2 financial instruments in which one or more significant inputs are unobservable. The unobservable inputs may include management’s own assumptions about the assumptions market participants would use based on the best information available in the circumstances. The Account’s investments in the funds are valued in accordance with the fair value accounting standards hierarchy as Level2. The funds are not considered Level1 as they are not traded in an active market; rather the Account purchases and redeems shares at net asset value. There were no transfers into or out of Level2 during the year. Subsequent Events The Company recognizes in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the balance sheet date. Fornon-recognized subsequent events that must be disclosed to keep the financial statements from being misleading, the Company is required to disclose the nature of the event as well as an 8 UBS Life Insurance Company USA Separate Account Notes to the Financial Statements (continued) 2. Significant Accounting Policies (continued) estimate of its financial effect, or a statement that such an estimate cannot be made. Management has evaluated subsequent events through the issuance of these financial statements and determined that no additional disclosures are required. 3. Expenses The Company is compensated for mortality, distribution, and expense risks and enhanced death benefits by a charge equivalent to an annual rate of 1.60% (1.40% for contracts in the annuitization period) of the asset value of each contract sold subject to early withdrawal charges and 1.77% (1.65% for contracts in the annuitization period) of the asset value of each contract sold not subject to early withdrawal charges. An annual contract administration charge of $30 is deducted on the first valuation date on or after each contract anniversary prior to the annuity date. However, the Company has waived this charge. A transfer charge of $10 will be imposed on each transfer between divisions (portfolios) of the account in excess of 12 in any 1 contract year. However, the Company has waived this charge until further notice. A withdrawal transaction charge of the lesser of $25 or 2% of the amount withdrawn will be imposed on each withdrawal in excess of two per contract per year. Contracts sold subject to early withdrawal charges are assessed a charge equal to 5% of the amount withdrawn for purchase payments made within a five-year period following the date the payment was received. 4. Federal Income Taxes The operations of the Account are included in the federal income tax return of the Company, which is taxed as a life insurance company under the provisions of the Internal Revenue Code (IRC). Under the current provisions of the IRC, the Company does not expect to incur federal income taxes on the earnings of the Account to the extent the earnings are credited under the contracts. Based on this, no charge is being made currently to the Account for federal incometaxes. The Company will review periodically the status of this policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to the contracts. 9 UBS Life Insurance Company USA Separate Account Notes to the Financial Statements (continued) 5. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments were as follows during the year ended December31, 2014: Division Cost of Purchases Proceeds FromSales Growth and Income $ $ Growth International Growth – Balanced Wealth Strategy Intermediate Bond 6. Changes in Units Outstanding Transactions in units were as follows for each of the years ended December31: Year Ended December 31, 2014 Year Ended December 31, 2013 Purchased Redeemed Net Decrease Purchased Redeemed Net Decrease Division: Growth and Income – 6 Growth 28 32 International Growth – 24 Balanced Wealth Strategy 57 72 Intermediate Bond – 22 7. Unit Values The following summarizes units outstanding, unit values, and net assets at December31, 2014, 2013, 2012, 2011, and 2010 investment income ratios and expense, investment income rating, and total return ratios for the years then ended: 10 UBS Life Insurance Company USA Separate Account Notes to the Financial Statements (continued) 7. Unit Values (continued) Division Units Unit Value Net Assets (000’s) Investment Income Ratio(1) Ratio of Expenses to Average Net Assets(2) Total Return(3) Growth and Income Accumulation units with early withdrawal charges: 2014 2,308
